

CONVERTIBLE PROMISSORY NOTE
OF
ALLEGRO BIODIESEL CORPORATION
 

U.S. $1,000,000.00
 November 21, 2007

 
For value received, Allegro Biodiesel Corporation, a Delaware corporation (the
"Company"), with principal offices at 6033 West Century Blvd., Suite 1090, Los
Angeles, California 90045, hereby promises to pay to Monarch Pointe Fund, Ltd.
("Holder"), or its registered assigns, the principal sum of ONE MILLION Dollars
($1,000,000) (the "Principal Amount"), or such lesser amount as shall then equal
the outstanding principal amount hereunder, together with interest compounded
quarterly on the unpaid principal balance at a rate equal to seven percent
(7.0%) per annum, computed on the basis of the actual number of days elapsed and
a year of 365 or 366 days as the case may be, from the date of this Note, until
the principal amount and all interest accrued thereon are paid (or converted, as
provided in Section 3 hereof).
 
An amount equal to the then unpaid Principal Amount together with any then
unpaid accrued interest on the Principal Amount (the "Maturity Payment") shall
be due and payable on March 31, 2008 (the "Maturity Date"), at the principal
offices of the Company or by mail to the address of the registered holder of
this Note in lawful money of the United States, unless this Note shall have been
previously converted pursuant to Section 2 hereof. The Maturity Payment shall be
paid prior to any distributions by the Company to holders of Company equity
securities in respect of such securities.
 
The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which Holder hereof, by the acceptance of this
Note, agrees:
 
1.  DEFINITIONS. The following definitions shall apply for all purposes of this
Note:
 
1.1  "Company" means the "Company" as defined above and includes any corporation
which shall succeed to or assume the obligations of the Company under this Note.
 
1.2  "Conversion Price" means $0.65 per share of Conversion Stock.
 
1.3  "Conversion Stock" means the Common Stock, par value $0.01 per share, of
the Company. The number and character of the Conversion Stock are subject to
adjustment as provided herein.
 
1.4  "Holder" means any person who shall at the time be the registered holder of
this Note.
 
1.5  "Note" means this Convertible Promissory Note.
 
2.  CONVERSION.
 
2.1  Election. The Holder or may elect to convert all or part of the outstanding
principal amount of and any accrued but unpaid interest on this Note, into
shares of Conversion Stock at the Conversion Price then in effect. The Holder
may make such an election by delivery of a notice to the Company, together with
this Note. The Company, at its option, may require the Holder to convert all, or
a portion, of the outstanding principal amount of and any accrued but unpaid
interest on this Note by delivery of written notice to the Holder.
 

--------------------------------------------------------------------------------


 

U.S. $1,000,000.00
 November 21, 2007

 
2.2  Issuance of Conversion Stock. As soon as practicable after conversion of
this Note, the Company at its expense will cause to be issued in the name of and
delivered to the Holder, a certificate or certificates for the number of shares
of Conversion Stock to which the Holder shall be entitled upon such conversion
(bearing such legends as may be required by applicable state and federal
securities laws in the opinion of legal counsel of the Company, by the Company's
Certificate of Incorporation or Bylaws, or by any agreement between the Company
and the Holder), together with any other securities and property to which the
Holder is entitled upon such conversion under the terms of this Note. Such
conversion shall be deemed to have been made on the date of delivery of the
applicable conversion notice, together with this Note. No fractional shares will
be issued upon conversion of this Note. If upon any conversion of this Note, a
fraction of a share would otherwise result, then in lieu of such fractional
share the Company will pay the cash value of that fractional share, calculated
on the basis of the then current market price of the Company's common stock, as
determined in good faith by the Board of Directors of the Company.
 
3.  ADJUSTMENT PROVISIONS. The number and character of shares of Conversion
Stock issuable upon conversion of this Note and the Conversion Price therefor,
are subject to adjustment upon occurrence of the following events between the
date this Note is issued and the date it is converted:
 
3.1  Adjustment for Stock Splits, Stock Dividends, Recapitalizations, etc. The
Conversion Price of this Note and the number of shares of Conversion Stock
issuable upon conversion of this Note shall each be proportionally adjusted to
reflect any stock dividend, stock split, reverse stock split, reclassification,
recapitalization or other similar event affecting the number of outstanding
shares of Conversion Stock unless the conversion ratio of such Conversion Stock
already reflects such event.
 
3.2  Adjustment for Other Dividends and Distributions. In case the Company shall
make or issue, or shall fix a record date for the determination of eligible
holders of Conversion Stock entitled to receive, a dividend or other
distribution payable with respect to their shares of Conversion Stock that is
payable in (a) securities of the Company (other than issuances with respect to
which adjustment is made under Section 3.1), or (b) assets (other than cash
dividends paid or payable solely out of retained earnings), then, and in each
such case, the Holder, upon conversion of this Note at any time after the
consummation, effective date or record date of such event, shall receive, in
addition to the shares of Conversion Stock issuable upon such conversion prior
to such date, the securities or such other assets of the Company to which the
Holder would have been entitled upon such date if the Holder had converted this
Note immediately prior thereto (all subject to further adjustment as provided in
this Note).
 

--------------------------------------------------------------------------------


 
U.S. $1,000,000.00
 November 21, 2007

 
3.3  Conversion or Exchange of Stock. In case all the authorized Conversion
Stock of the Company is converted, pursuant to the Company's Certificate of
Incorporation, into other securities or property, or the Conversion Stock
otherwise ceases to exist, then, in such case, the Holder, upon conversion of
this Note at any time after the date on which the Conversion Stock is so
converted or ceases to exist (the "Termination Date"), shall receive, in lieu of
the number of shares of Conversion Stock that would have been issuable upon such
conversion immediately prior to the Termination Date (the "Former Number of
Shares of Conversion Stock"), the stock and other securities and property which
the Holder would have been entitled to receive upon the Termination Date if the
Holder had converted this Note with respect to the Former Number of Shares of
Conversion Stock immediately prior to the Termination Date (all subject to
further adjustment as provided in this Note).
 
3.4  Notice of Adjustments. The Company shall promptly give written notice of
each adjustment or readjustment of the Conversion Price or the number of shares
of Conversion Stock or other securities issuable upon conversion of this Note.
The notice shall describe the adjustment or readjustment and show in reasonable
detail the facts on which the adjustment or readjustment is based.
 
3.5  No Change Necessary. The form of this Note need not be changed because of
any adjustment in the Conversion Price or in the number of shares of Conversion
Stock issuable upon its conversion.
 
3.6  Reservation of Stock. If at any time the authorized number of shares of
Conversion Stock or other securities issuable upon conversion of this Note shall
not be sufficient to effect the conversion of this Note, the Company will use
its commercially reasonable efforts to take such corporate action as may, in the
opinion of its counsel, be necessary to increase its authorized but unissued
shares of Conversion Stock or other securities issuable upon conversion of this
Note as shall be sufficient for such purpose.
 
4.  NO RIGHTS OR LIABILITIES AS SHAREHOLDER. This Note does not by itself
entitle the Holder to any voting rights or other rights as a shareholder of the
Company. In the absence of conversion of this Note, no provisions of this Note,
and no enumeration herein of the rights or privileges of the Holder, shall cause
the Holder to be a shareholder of the Company for any purpose.
 
5.  NO IMPAIRMENT. The Company will not, by amendment of its Certificate of
Incorporation or Bylaws, or through reorganization, consolidation, merger,
dissolution, issue or sale of securities, sale of assets or any other voluntary
action, willfully avoid or seek to avoid the observance or performance of any of
the terms of this Note, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holder under this
Note against wrongful impairment. Without limiting the generality of the
foregoing, the Company will take all such action as may be necessary or
appropriate in order that the Company may duly and validly issue fully paid and
nonassessable shares of Conversion Stock upon the conversion of this Note.
 

--------------------------------------------------------------------------------


 

U.S. $1,000,000.00
 November 21, 2007

 
6.  DEFAULT. An "Event of Default" will occur if any of the following happens:
 
(a)  The Company fails to make any payment when due hereunder and such default
is not cured within a ten (10) day period after the Holder has given the Company
written notice of such default;
 
(b)  The Company breaches any material obligation to the Holder under this Note
(other than the payment of principal and interest) and such default is not cured
within a thirty (30) day period after the Holder has given the Company written
notice of such default; or
 
(c)  A receiver is appointed for any material part of the Company's property,
the Company makes an assignment for the benefit of creditors, or the Company
becomes a debtor or alleged debtor in a case under the U.S. Bankruptcy Code or
becomes the subject of any other bankruptcy or similar proceeding for the
general adjustment of its debts and such proceeding is not dismissed or stayed
within sixty (60) days from the date of commencement thereof.
 
Upon the occurrence of any Event of Default, the Maturity Payment shall become
immediately due and payable in full without further notice or demand by Holder.
 
7.  PREPAYMENT. The Company may prepay, in whole or in part, at any time or from
time to time, the unpaid balance of this Note.
 
8.  ATTORNEYS' FEES. In the event any party is required to engage the services
of any attorneys for the purpose of enforcing this Note, or any provision
thereof, the prevailing party shall be entitled to recover its reasonable
expenses and costs in enforcing this Note, including attorneys' fees.
 
9.  INVESTOR REPRESENTATIONS. The Holder represents and warrants that (i) it is
acquiring the Note and will acquire any Conversion Shares upon conversion hereof
for investment purposes only and not with a view for resale or distribution
thereof, and (ii) it is an “accredited investor” as defined under Regulation D
of the Securities Act of 1933, as amended.
 
10.  TRANSFER. This Note may be assigned, conveyed or transferred without the
prior written consent of the Company to any person or entity; provided that such
transferee executes an acknowledgement that such transferee is subject to all
the terms and conditions of this Note and such transfer is made in compliance
with State and Federal securities law, as reasonably determined by the Company.
The rights and obligations of the Company and the Holder under this Note and the
Purchase Agreement shall be binding upon and benefit their respective permitted
successors, assigns, heirs, administrators and transferees.
 
11.  GOVERNING LAW. This Note shall be governed by and construed under the
internal laws of the State of California as applied to agreements among
California residents entered into and to be performed entirely within
California, without reference to principles of conflict of laws or choice of
laws.
 

--------------------------------------------------------------------------------


 

U.S. $1,000,000.00
 November 21, 2007

 
12.  HEADINGS. The headings and captions used in this Note are used only for
convenience and are not to be considered in construing or interpreting this
Note. All references in this Note to sections and exhibits shall, unless
otherwise provided, refer to sections hereof and exhibits attached hereto, all
of which exhibits are incorporated herein by this reference.
 
13.  NOTICES. Any notice required or permitted under this Note shall be given in
writing and shall be deemed effectively given (i) at the time of personal
delivery, if delivery is in person; (ii) one (1) business day after deposit with
an express overnight courier for United States deliveries, or two (2) business
days after such deposit for deliveries outside of the United States, with proof
of delivery from the courier requested; or (iii) three (3) business days after
deposit in the United States mail by certified mail (return receipt requested)
for United States deliveries when addressed to the party to be notified at the
address indicated for such party on the signature page hereto, or at such other
address as any party may designate by giving ten (10) days' advance written
notice to the other party.
 
14.  AMENDMENTS AND WAIVERS. This Note may be amended and provisions may be
waived only by a writing executed by the Company the Holder.
 
15.  SEVERABILITY. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Note and the balance of the Note shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.
 
[Signature Page to Follow]
 

--------------------------------------------------------------------------------




U.S. $1,000,000.00
 November 21, 2007


IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name as
of the date first above written.
 



 
THE COMPANY
     
By:
/s/ Bruce Comer
 
 
Name:
 
Bruce Comer
 
 
Title:
 
Chief Executive Officer
 
 
Address:
 

 
 
AGREED AND ACKNOWLEDGED:
 
 
THE HOLDER
     
By:
/s/ David Firestone
 
 
Name:
 
David Firestone
 
 
Title:
 
Managing Partner
 
 
Address:
   

 

--------------------------------------------------------------------------------

